DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed November 30, 2021 have been fully considered but they are not persuasive. 
The applicant has argued on page 9 of the arguments that “…Kotidis does not disclose or suggest a diffraction grating. Rather, Kotidis discloses using a beam splitter to deflect an alignment laser to combine with a beam passing through the beam splitter. This is not the same as a diffraction grating configured to (i) diffract multiple input laser beams to produce a combined beam and (ii) diffract an auto-alignment laser beam so that a portion of the auto-alignment laser beam co-propagates in a common direction with the combined beam as recited in Claim 1…Kotidis discloses using a beam splitter to deflect an alignment laser to combine with a beam traveling through the beam splitter. Deflection is different from diffraction, and a deflected alignment beam cannot disclose or suggest a diffracted alignment beam. One skilled in the art could not deduce the features of a grating that diffracts an alignment laser along with a plurality of beams as recited in Claim 1 based on cited references that disclose using a directional pointer after beams have been combined (Brown) and an alignment laser deflected by a beam splitter (Kofidis).”
The examiner does not agree. It is well known in the art that a diffraction grating is used to combine laser beams. For example, Honea et al. (2015/0234195) disclose: a single diffraction grating is used to combine a plurality of different laser beams ([0004]). Scheps (2003/0035447) discloses: a diffraction grating may be used to combine the beam of red light 226, the beam of green light 218, and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 6-10, 13-15, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2007/0127123) in view of Kotidis et al. (5,604,592).

Regarding claim 1, Brown et al. disclose: a spectral beam combiner comprising a diffraction grating (111 or 112) that is configured to: diffract multiple input laser beams to produce a combined beam having a higher power or energy compared to the individual input laser beams (Fig. 2A, [0088], [0102]).
Brown et al. do not disclose: an auto-alignment laser configured to generate an auto-alignment laser beam; and diffract the auto-alignment laser beam so that a portion of the auto-alignment laser beam co-propagates in a common direction with the combined beam.
Kotidis et al. disclose: an auto-alignment laser beam (65a) (Fig. 8b, col 11, lines 15-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown by adding an auto-alignment laser to emit from the same area as the fiber lasers of Brown (Fig. 2A) in order to align the position of the combined beam. The device as modified disclose: diffract the auto-alignment laser beam so that a portion of the auto-alignment laser beam co-propagates in a common direction with the combined beam.

Regarding claim 2, Brown as modified disclose: wherein wavelengths of the input laser beams and the auto-alignment laser beam are selected such that portions of the input laser beams and the portion of the auto-alignment laser beam diffract from the diffraction grating in the common direction (Brown, Fig. 2A, [0088], [0102]).

Regarding claim 3, Brown as modified disclose: wherein the common direction is dependent on (i) angles of arrival of the input laser beams and the auto-alignment laser beam at the diffraction grating and (ii) the wavelengths of the input laser beams and the auto-alignment laser beam (inherent for laser beam directed at a grating and also disclosed by Brown in paragraph [0088]) (Brown, Fig. 2A, [0088], [0102]).

Regarding claim 6, Brown as modified disclose: wherein the auto-alignment laser beam follows a same optical path through a laser system as the input laser beams and the combined beam (the auto-alignment laser beam would follow the same optical path through the laser system as the input laser beams and combined beam in the device as modified since the auto-alignment laser is placed among the fiber lasers of Brown Fig. 2A).

Regarding claim 7, Brown as modified do not disclose: wherein the auto-alignment laser and multiple input lasers that are configured to generate the input laser beams collectively form an embedded laser array.
The examiner takes official notice that an embedded laser array was well known in the art before the time of filing.  For example, see Simpson (2006/0039433) ([0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by forming the auto-alignment laser and inputs lasers in an embedded laser array in order to reduce waveguide coupling losses.

Regarding claim 8, Brown et al. disclose: a spectral beam combiner comprising a diffraction grating (111 or 112) that is configured to; diffract multiple input laser beams to produce a high-energy 
Brown et al. do not disclose: an auto-alignment laser configured to generate an auto-alignment laser beam; and diffract the auto-alignment laser beam so that a portion of the auto-alignment laser beam co-propagates in a common direction with the HEL beam; a sensor configured to sense at least part of the portion of the auto-alignment laser beam that co-propagates with the HEL beam; and a controller configured to control at least part of the laser system based on measurements from the sensor.
Kotidis et al. disclose: an auto-alignment laser beam (65a); a sensor (65e) configured to sense at least part of the portion of the auto-alignment laser beam; and a controller (close loop control circuitry) configured to control at least part of the laser system based on measurements from the sensor. (Fig. 8b, col 11, lines 15-41). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown by adding an auto-alignment laser to emit from the same area as the fiber lasers of Brown (Fig. 2A) and also adding the sensor and controller in order to adjust and properly align the position of the combined beam. The device as modified disclose: diffract the auto-alignment laser beam so that a portion of the auto-alignment laser beam co-propagates in a common direction with the HEL beam.

Regarding claim 9, Brown as modified disclose: wherein wavelengths of the input laser beams and the auto-alignment laser beam are selected such that portions of the input laser beams and the portion of the auto-alignment laser beam diffract from the diffraction grating in the common direction (Brown, Fig. 2A, [0088], [0102]).

Regarding claim 10, Brown as modified disclose: wherein the common direction is dependent on (i) angles of arrival of the input laser beams and the auto-alignment laser beam at the diffraction grating and (ii) the wavelengths of the input laser beams and the auto-alignment laser beam (inherent for laser beam directed at a grating and also disclosed by Brown in paragraph [0088]) (Brown, Fig. 2A, [0088], [0102]).

Regarding claim 13, Brown as modified disclose: wherein the auto-alignment laser beam follows a same optical path through the laser system as the input laser beams and the HEL beam (the auto-alignment laser beam would follow the same optical path through the laser system as the input laser beams and HEL beam in the device as modified since the auto-alignment laser is placed among the fiber lasers of Brown Fig. 2A).

Regarding claim 14, Brown as modified disclose: further comprising: multiple input lasers configured to generate the multiple input laser beams (Brown, Fig. 2A, [0088], [0102]).

Regarding claim 15, Brown as modified do not disclose: wherein the input lasers and the auto-alignment laser collectively form an embedded laser array.
The examiner takes official notice that an embedded laser array was well known in the art before the time of filing.  For example, see Simpson (2006/0039433) ([0111]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by forming the auto-alignment laser and inputs lasers in an embedded laser array in order to reduce waveguide coupling losses.

Regarding claim 18, the apparatus of claim 1 discloses the claimed method (see the rejection of claim 1).

Regarding claim 19, the apparatus of claim 2 discloses the claimed method (see the rejection of claim 2).


Claims 4, 5, 11, 12, 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2007/0127123) in view of Kotidis et al. (5,604,592) and Hodder (4,140,398).

Regarding claim 4, Brown as modified do not disclose: wherein the portion of the auto-alignment laser beam that co-propagates with the combined beam comprises a higher-order diffraction of the auto-alignment laser beam from the diffraction grating.
Hodder discloses: higher-order diffraction (second order diffraction n2) of laser beam used for laser beam alignment (Fig. 1, col 2, line 41 to col 3, line 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by designing the system so that the second order diffraction of the auto-alignment laser beam co-propagates with the combined beam in order to use the second order diffraction for laser beam alignment.

Regarding claim 5, Brown as modified disclose: the higher-order diffraction of the auto-alignment laser beam comprises a second-order diffraction of the auto-alignment laser beam (Holder, Fig. 1, col 2, line 41 to col 3, line 63); the input laser beams have wavelengths within a specified range of a nominal value (around 1060 nm) (Brown, [0088])
Brown as modified do not disclose: the auto-alignment laser beam has a wavelength that is approximately half of the nominal value.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising input laser beams within a specified wavelength range and an auto-alignment laser beam having a wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the wavelength range of the auto-alignment laser beam by routine experimentation.

Regarding claim 11, Brown as modified do not disclose: wherein the portion of the auto-alignment laser beam that co-propagates with the combined beam comprises a higher-order diffraction of the auto-alignment laser beam from the diffraction grating.
Hodder discloses: higher-order diffraction (second order diffraction n2) of laser beam used for laser beam alignment (Fig. 1, col 2, line 41 to col 3, line 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by designing the system so that the second order diffraction of the auto-alignment laser beam co-propagates with the combined beam in order to use the second order diffraction for laser beam alignment.

Regarding claim 12, Brown as modified disclose: the higher-order diffraction of the auto-alignment laser beam comprises a second-order diffraction of the auto-alignment laser beam (Holder, Fig. 1, col 2, line 41 to col 3, line 63); the input laser beams have wavelengths within a specified range of a nominal value (around 1060 nm) (Brown, [0088])
Brown as modified do not disclose: the auto-alignment laser beam has a wavelength that is approximately half of the nominal value.
However, In accordance with MPEP 2144.05 II, Optimization of Ranges: Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In the present application the general conditions are disclosed, a laser apparatus comprising input laser beams within a specified wavelength range and an auto-alignment laser beam having a wavelength range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to obtain a workable range of values for the wavelength range of the auto-alignment laser beam by routine experimentation.

Regarding claim 16, Brown as modified do not explicitly disclose: wherein the sensor comprises at least one position sensitive detector configured to sense a location of the at least part of the portion of the auto-alignment laser beam and a location of part of the HEL beam.
Hodder discloses: at least one position sensitive detector (22, 24) configured to sense a location of at least one laser beam (Fig. 1, col 2, line 41 to col 3, line 63). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Brown as modified by adding position sensitive detectors in order to detect a location of the auto-alignment laser beam and the HEL beam.

Regarding claim 17, Brown as modified disclose: the laser system further comprises optics configured to direct the HEL beam, the optics including a fast steering mirror (4); and the controller (26, 6) is configured to adjust the fast steering mirror based on the sensed locations (Fig. 1, col 2, line 41 to col 3, line 63).

Regarding claim 20, the apparatus of claim 4 discloses the claimed method (see the rejection of claim 4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437.  The examiner can normally be reached on M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828